Citation Nr: 0924056	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  04-39 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for right shoulder 
postoperative acromioclavicular separation, currently 
evaluated 30 percent disabling.

2.  Entitlement to an increased rating for residuals of right 
ankle fracture of the medial malleolus with non-united 
fragment, currently evaluated 20 percent disabling.

3.  Entitlement to service connection for a left knee 
disability, including as secondary to the service-connected 
right ankle disability.  

4.  Entitlement to service connection for a left ankle 
disability, including as secondary to the service-connected 
right ankle disability.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD
  
Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to March 
1991.

This matter comes to the Board of Veterans' Appeals (the 
Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (the RO) in Oakland, California.  

In a December 2003 rating decision, the RO denied an 
increased rating for the Veteran's service-connected right 
shoulder disability, evaluated 30 percent disabling; granted 
an increased rating from 10 percent to 20 percent for the 
service-connected right ankle disability; and denied service-
connection for a left ankle disability, claimed as secondary 
to the service-connected right ankle disability.  
In a March 2004 rating decision, the RO denied service 
connection for a left knee disability claimed as secondary to 
the service-connected right ankle disability.  
The Veteran perfected an appeal as to all four issues.

In March 2009, the Veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the RO.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.




FINDINGS OF FACT

1.  The objective clinical findings show that the Veteran's 
service-connected right shoulder disability is manifested by 
abduction and forward flexion that exceeds 
25 degrees.
 
2.  The medical and other evidence of record indicates that 
the Veteran's right ankle disability is manifested by 
complaints of pain and limited motion.

3.  The most probative medical evidence of record does not 
indicate that the Veteran has a current left knee disability.

4.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's left ankle 
disability and his military service or his service-connected 
right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
service-connected right shoulder postoperative 
acromioclavicular separation have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 
5201 (2008).

2.  The criteria for a disability rating higher than 20 
percent for the service-connected right ankle disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5271 (2008).

3.  A left knee disability was not incurred in or aggravated 
by the Veteran's military service, nor is such secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

4.  A left ankle disability was not incurred in or aggravated 
by the Veteran's military service, nor is such secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increased ratings for a right shoulder 
disability, currently rated  30 percent disabling, and for a 
right ankle disability, currently evaluated 20 percent 
disabling.  He also seeks service connection for a left knee 
disability and a left ankle disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues of increased rating and 
service connection currently being decided on appeal.  

The Veteran was informed of the evidentiary requirements for 
increased rating in a letter dated in September 2003.  He was 
informed of the evidentiary requirements for secondary 
service connection as it related to his claim of service 
connection for a left knee disability as secondary to his 
service-connected right ankle disability in a letter dated in 
February 2004.   He was informed of the evidentiary 
requirements for secondary service connection as it related 
to his claim of service connection for a left ankle 
disability as secondary to his service-connected right ankle 
disability in a letter dated in October 2005.    

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies."  
With respect to private treatment records, the letter 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  The letters 
further emphasized: "You must give us enough information 
about these records so that we can request them from the 
person or agency who has them. It's still your responsibility 
to support your claim with appropriate evidence"

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the Veteran received notice as to elements (2) and (3) 
in the September 2003, February 2004, and October 2005 VCAA 
letters.  The Veteran was provided with specific notice of 
the Dingess decision in letters dated in February 2008, 
September 2008, and October 2008, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  

The Veteran was also advised in the VCAA letters as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations and statements from employers as to 
job performance and time lost due to service-connected 
disabilities.

With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), which held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation- e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

The Board finds that the September 2003 VCAA letter also 
specifically advised the Veteran that an increased disability 
rating would require a showing that the Veteran's conditions 
had increased in severity.  Crucially, the RO also sent a 
letter dated in July 2008 specifically to comply with the 
notice requirements of the Vazquez decision.  The September 
2003 and July 2008 letters [as also did the above referenced 
Dingess notice letters] invited evidence that would 
demonstrate limitations in the Veteran's daily life and work, 
such as "statements from employers as to job performance, 
lost time, or other information regarding how your 
condition(s) affect your ability to work; or statements 
discussing your disability symptoms from people who have 
witnessed how they affect you."  The July 2008 letter also 
contained notice of the use of diagnostic codes, and of the 
specific schedular criteria that applied to the Veteran's 
claims of increased rating. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Vazquez determination via the September 2003 
and July 2008 letters from the RO.

In addition, the Veteran testified during the March 2009 
hearing as to the effects that the service-connected 
disabilities had on his employment and daily life.  
See the March 17, 2009 hearing transcript, pages 5-14.

The Board further notes that the Veteran's representative has 
not alleged that the Veteran has received inadequate VCAA 
notice.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
Veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims as to the current issues being 
decided on appeal and that there is no reasonable possibility 
that further assistance would aid in substantiating it.  In 
particular, the VA has obtained the Veteran's VA treatment 
records, and his service treatment records.  Additionally, as 
the Board will discuss in detail in its analysis below, the 
Veteran was provided with VA examinations in September 2003, 
April 2005, and August 2006.  The reports of these 
examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with 
the evidence of record.  The Board therefore concludes that 
the examinations are adequate for rating purposes.  See 38 
C.F.R. § 4.2 (2008).  The Veteran and his representative have 
not contended otherwise.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2008). He has appointed a representative, who 
has presented argument on his behalf.  He exercised the 
option of a personal hearing and was afforded one in March 
2009 as detailed in the Introduction.
  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased rating for right shoulder 
postoperative acromioclavicular separation, currently 
evaluated as 30 percent disabling.

The record shows that the Veteran separated his right 
shoulder in training in 1988 which was so severe that he 
underwent a Weber procedure in which part of the distal 
clavicle was removed in order to stabilize the shoulder.  He 
is seeking a disability rating higher than the currently 
assigned 30 percent.  

Relevant law and regulations 

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under  38 C.F.R. § 4.40 (2008) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 
4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected right shoulder disability is 
currently rated pursuant to 38 C.F.R. 4.124a, Diagnostic Code 
8510 [paralysis of upper radicular group (fifth and sixth 
cervicals)] - 38 C.F.R. 4.71a, Diagnostic Code 5201 
[limitation of motion of the arm].  See 38 C.F.R. § 4.27 
(2008) [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].

It is unclear why the RO appeared to rate the Veteran under 
both Diagnostic Code 8510 and Diagnostic Code 5201.  The 
primary symptoms exhibited by the Veteran are orthopedic, 
namely loss of range of motion and pain.  There appears to be 
no neurological diagnosis.  The Board additionally observes 
that in an October 2001 decision, the Board awarded a 30 
percent rating for the Veteran's right shoulder disability 
pursuant to the criteria provided by Diagnostic Code 5201.  
Neurological diagnostic codes were not considered, evidently 
because there was no neurological symptomatology or clinical 
findings.      

After having reviewed the evidence of record, the Board finds 
that in light of the diagnosis, anatomical localization and 
symptomatology reported by the Veteran, utilization of 
Diagnostic Code 5201 is more appropriate in the instant case.  

Specific rating criteria 

Under Diagnostic Code 5201, limitation of motion to shoulder 
level in the major or minor extremity warrants a 20 percent 
evaluation.  Limitation of motion to midway between the side 
and shoulder level warrants a 30 percent evaluation for the 
major extremity and 20 percent for the minor extremity.  
Limitation of motion to 25 degrees from the side warrants a 
40 percent evaluation for the major extremity and 30 percent 
for the minor extremity.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2008).



The Board observes that the Veteran's right upper extremity 
is his major or 
dominant extremity.  See 38 C.F.R. § 4.69 (2008) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].

Normal forward elevation (flexion) and abduction of the 
shoulder is from 0 degrees to 180 degrees; full range of 
internal and external rotation is from 0 to 90 degrees. See 
38 C.F.R. § 4.71, Plate I (2008).

Analysis

Schedular rating

The currently assigned 30 percent disability rating 
contemplates limitation of motion to midway between the side 
and shoulder level warrants for the major extremity (45 
degrees).  In order for a 40 percent disability rating to be 
assigned, more severe limitation of motion [limitation of 
motion of the right arm approximating 25 degrees] must be 
demonstrated.  See 38 C.F.R. § 4.71, Plate I.  

In this case, the competent medical evidence of record does 
not show limitation of motion to only 25 degrees.

Range of motion studies from a September 2003 VA examination 
resulted in the following findings: 100 degrees of flexion 
and abduction.  A VA treatment note in May 2004 showed that 
active forward flexion was to about 85 degrees but it was 
pain limited; passive flexion was to 100 degrees but with 
quite a bit of pain; active abduction was to 80 degrees with 
pain, but passively was to 90 degrees.      

Range of motion studies from an April 2005 VA examination 
revealed active flexion was to 75 degrees, working through 
the pain, which started at about 30 degrees, and passive 
flexion was to 80 degrees; active abduction was only 20 to 
somewhat beyond 30 degrees with encouragement, and passive 
abduction was to 90 degrees with pain beyond 45 degrees.  

In August 2006, the VA examiner observed active flexion of 45 
to 50 degrees, and passive flexion to about 55 degrees; both 
active and passive flexion caused pain.  Active abduction was 
to about 70 degrees, and passive could go to about 80 degrees 
with pain.  Pain starts almost immediately when starting to 
move the shoulder and it continues.  

Because all of the medical evidence shows right arm flexion 
and abduction are to a level which is above 25 degrees or 
more, a 40 percent disability rating is not warranted for the 
Veteran's right shoulder disability under Diagnostic Code 
5201.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the evidence clearly does show limitation of motion due 
to pain, which functionally limits overhead activities, the 
evidence does not show that the pain produces additional 
functional loss consistent with a 40 percent disability 
rating.  
At the August 2006 VA examination the Veteran reported that, 
except for being able to scratch his back and clean it in the 
shower, he is able to manage his activities of daily living 
including his toileting.  He works as an audiometric 
technician and stated he could do the work, except for 
maintaining the equipment on a regular basis.  

The Board wishes to make it clear that it is in no way 
minimizing the Veteran's pain, which according to the 
examination reports results in some limitation of function.  
However, the limitation of function is not of such severity 
as to approximate imitation of motion to 25 degrees from the 
side.  Additional disability based on DeLuca factors is 
therefore not warranted.

In summary, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the Veteran's 
claim for an increased schedular rating for his service-
connected right shoulder postoperative acromioclavicular 
separation. 

For the sake of economy, the Board will simultaneously 
discuss Hart considerations and consideration of 
extraschedular ratings for both disabilities below.

2.  Entitlement to an increased rating for residuals of right 
ankle fracture of the medial malleolus with non-united 
fragment, currently evaluated 20 percent disabling.

Relevant law and regulations

The law and regulations relating to rating disabilities 
generally have been set forth above and will not be repeated.

Specific rating criteria

Diagnostic Code 5271 [ankle, limited motion of], calls for 
the assignment of a 
10 percent disability rating for moderate limitation of 
motion and a 20 percent disability rating for marked 
limitation of motion.  38 C.F.R. § 4.71, Diagnostic Code 5271 
(2008).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO has rated the Veteran's right ankle disability 
pursuant to Diagnostic Code 5262 [Tibia and fibia, impairment 
of].  A 20 percent rating has been assigned for malunion of 
the tibia or fibula with moderate knee or ankle disability.  
However, the medical evidence of record does not indicate 
that the Veteran suffers from malunion of the tibia or the 
fibia.  

After review of the entire record, the Board concludes that 
Diagnostic Code 5271 [limitation of ankle motion] is most 
appropriate because it is precisely congruent with the 
clinical findings. VA examinations in April 2002, September 
2003, and April 2005 and August 2006 noted that the Veteran's 
right ankle had limited range of motion with pain.  

The Board also concludes that Diagnostic Code 5270 [ankle, 
ankylosis of] is not appropriate for application in this case 
because there is no evidence of ankylosis in the record.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].

The medical evidence demonstrates mild arthritis of the right 
ankle. Under Diagnostic Code 5003, arthritis of the ankle is 
rated based on limitation of motion pursuant to Diagnostic 
Code 5271.   Therefore, the Board finds that rating pursuant 
to Diagnostic Codes 5003-5271 is most appropriate in the 
present case.  
See 38 C.F.R. § 4.27 (2008) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

Schedular rating  

The currently assigned 20 percent disability rating is the 
highest rating available under Diagnostic Code 5271.  



DeLuca considerations

In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
In the instant case, the Veteran is receiving the maximum 
rating allowable under Diagnostic Code 5271.  Accordingly, 
the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 
are not for consideration in this case.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
Veteran's claim of entitlement to an increased schedular 
disability rating for his service-connected right ankle 
disability.  

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

(i.) Right shoulder disability

Pursuant to an October 2001 Board decision, in a February 
2002 rating decision the RO granted an increased 30 percent 
disability rating for the Veteran's service-connected right 
shoulder disability, effective from November 15, 2003.  The 
Veteran's claim for an increased disability rating for his 
service-connected right shoulder disability was filed on June 
2, 2003.  Therefore, the relevant time period under 
consideration is from June 2, 2002 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from June 
2002 to the present.

As discussed above, there have been several VA examinations 
that have addressed the Veteran's right shoulder condition.  
After a careful review of the record, the Board can find no 
other evidence to support a finding that the Veteran's right 
shoulder condition was more or less severe during the appeal 
period.  The Veteran has pointed to none.  Accordingly, there 
is no basis for awarding the Veteran disability rating other 
than the currently assigned 30 percent for any time from June 
2002 to the present.

(ii.) Right ankle disability

As noted in the Introduction above, the Veteran's claim for 
an increased disability rating for his service-connected 
right ankle disability was filed in June 2003.  By an October 
2003 rating decision, the RO granted an increased rating from 
10 percent to 20 percent effective from June 2, 2003.  
Therefore, the relevant time period under consideration is 
from June 2, 2002 to the present.  The question to be 
answered by the Board, then, is whether any different rating 
should be assigned for any period from June 2002 to the 
present.

As described above, the Veteran is currently receiving the 
maximum disability rating allowable under Diagnostic Code 
5271.  The Board can find no evidence to support a finding 
that the Veteran's right ankle condition was less severe 
during the appeal period.    

Accordingly, the currently assigned 20 percent rating may be 
assigned from June 2, 2002 forward. This results in a benefit 
to the Veteran.


Extraschedular evaluation

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

After a careful review of the record, the Board has 
determined that the matter of an extraschedular rating has 
not been raised by the Veteran or adjudicated by the RO with 
respect to either disability.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure].  The Board has therefore determined that it does 
not have jurisdiction over the matter of an extraschedular 
rating for the Veteran's service-connected right shoulder or 
disability right ankle disability.

3.  Entitlement to service connection for a left knee 
disability, including as secondary to the service-connected 
right ankle disability.  

The Veteran seeks entitlement to service connection for a 
left knee disability, on both a direct basis and as secondary 
to his service-connected left ankle disability. 



Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998). 

Essential to the award of service connection is the first 
Hickson/Wallin element, the current existence of a 
disability.  Without it, service connection cannot be 
granted. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

As further discussed below, the competent medical evidence of 
record does not demonstrate that the Veteran has a left knee 
disability.  The claim fails on that basis.  

Both Hickson and Wallin element (1) require medical evidence 
of a current disability.  A VA treatment note in August 2003 
showed the left knee to be mildly tender over the medial 
joint line.  However, all tests were negative, and full range 
of motion with good strength was noted.  An x-ray study 
showed a normal left knee.  Another treatment note in May 
2004 noted there was no swelling of the left knee and tests 
were negative.  The examiner noted that the knee was strong.  
He diagnosed the Veteran with left knee pain of unclear 
etiology.  There is no more recent relevant medical evidence.  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001). 

Additionally, the May 2004 treating examiner's comment that 
the Veteran "may have early osteoarthritis" in the left 
knee is merely speculative and cannot be considered as 
probative evidence.  See Bloom v. West, 12 Vet.App. 185 
(1999).  As noted above, x-rays in August 2003 showed the 
left knee to be normal.  

Significantly, the record on appeal contains no other 
evidence relating to a left knee disability.  It does not 
appear that the Veteran has sought medical treatment for his 
knee for a number of years.  

Although the Veteran asserts that he has a left knee 
disability, the record does not establish that he has the 
medical training necessary to offer competent opinions on 
matters of medical diagnosis or etiology.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay 
person is not competent to offer opinions that require 
medical knowledge).

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim.  He has failed to 
do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  
   
In the absence of any diagnosed left knee disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, the 
Veteran's claim fails on this basis.

Based on the foregoing reasons and bases, the Board finds 
that the preponderance of the evidence is against a finding 
that the Veteran has a current left knee disability.  
Therefore, both Hickson and Wallin element (1) are not 
satisfied.  The claim is denied on that basis. 

4.  Entitlement to service connection for a left ankle 
disability, including as secondary to the service-connected 
right ankle disability.

Relevant law and regulations

The applicable law and regulations relating to direct and 
secondary service connection have been stated above and will 
not be restated herein.

Analysis

The Veteran is seeking service connected for a left ankle 
disability both on a direct basis and as secondary to his 
service-connected right ankle disability

Both Hickson and Wallin element (1) require medical evidence 
of a current disability. 

Based on x-ray studies in August 2000 and April 2002, a VA 
examiner in April 2002 diagnosed the Veteran with status post 
left ankle strain, an old non-union fracture which is 
minimally displaced, and degenerative joint disease.  A VA 
treatment note in May 2004 referred to the April 2002 x-ray 
study and contained a diagnosis of residuals of bilateral 
ankle injuries with old fractures and mild degenerative 
changes.  The latest VA examiner in August 2006 noted that a 
July 2006 x-ray study showed no significant abnormality of 
the left ankle, and an ossicle distal to the fibula-malleolus 
which did not appear to be a fracture.  He acknowledged the 
prior diagnoses, but in his August 2006 examination report 
and a September 2007 addendum he stated there were no 
significant physical findings with regard to the left ankle.

It appears that the evidence is in equipoise as to the matter 
of whether the Veteran has a current disability of the left 
ankle.  Applying the benefit of the doubt rule, the Board 
finds that Hickson and Wallin element (1) is satisfied.   

Hickson element (2) requires evidence of in-service disease 
or injury.  The Veteran's service treatment records show that 
he was treated for left ankle strain in December 1987.  
Hickson element (2) relating to injury in service is 
therefore met.  Wallin element (2) requires the existence of 
a service-connected disability.  The Veteran is service-
connected for a right ankle disability.  
 
Hickson and Wallin element (3) require medical evidence of a 
nexus between the injury in service, or the service-connected 
disability, and the current disability.  

The VA examiner in August 2006, based on his review of the 
record and noting that there was only one documentation of 
strain of the left ankle while in service, and no medical 
treatment for it since the sprain, opined that the left ankle 
disability was less likely caused by the Veteran's military 
service.  In a September 2007 addendum opinion, the same VA 
examiner opined that the left ankle was less likely as not 
caused as a result of his service-connected right ankle 
disability.  

The Veteran has not presented any evidence to the contrary.  
He has been accorded ample opportunity to present medical 
evidence in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

To the extent that the Veteran contends that a medical 
relationship exists between his current left ankle problem 
and service, or his service-connected right ankle disability, 
his opinion is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, supra; see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statements offered in support of the 
Veteran's claims do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

Accordingly, Hickson and Wallin element (3), medical nexus, 
has not been satisfied, and the claim fails on that basis.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
left ankle disability both on a direct and secondary service 
connection basis.  Therefore, the benefit of the doubt rule 
is not for application because the evidence is not in 
relative equipoise.  The benefits sought on appeal are 
accordingly denied.
 

ORDER

Entitlement to an increased disability rating for right 
shoulder postoperative acromioclavicular separation is 
denied.

Entitlement to an increased disability rating for residuals 
of right ankle fracture of the medial malleolus with non-
united fragment is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a left ankle disability 
is denied.  



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


